FRANK, Judge.
Francisco and Yolanda Rivera, farm workers at Saffold Farms, were evicted after Francisco’s employment was terminated from the mobile home they were permitted to occupy on the premises. Francisco had been injured twice and had collected workers’ compensation benefits. After his first injury, the Saffolds found light duty for Francisco so that he was able to remain employed and to maintain his residence in the company-owned mobile home. Following the second accident, however, the Saffolds claimed they had no work for Francisco, and, upon terminating him, filed suit to evict the Rivera family from the mobile home. The Riveras left the property before the eviction suit was heard. Francisco nonetheless counterclaimed alleging retaliatory employment termination in violation of section 440.205, Florida Statutes (1991). After a hearing, the trial court entered summary judgment in favor of the Saffolds.
We have reviewed the record and recognize that there is some evidence, if considered alone, supportive of the trial court’s disposition. We have, however, concluded that although William Saffold asserted in his affidavit and deposition that he discharged Francisco because he was no longer physically capable of performing his job, the record viewed in its entirety leads us to a question of fact — Saffold’s motivation for firing him. Furthermore, Francisco alleged that Saffold had available work that he was capable of performing. Thus, the reasons for Francisco’s termination were sufficiently disputed and should be determined by the trier of fact.
Reversed and remanded.
LEHAN, C.J., and SCHOONOVER, J., concur.